Citation Nr: 1206389	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-26 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1958 to October 1978, from January 1982 to December 1982, and from January 1983 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which denied the petition to reopen a previously denied claim for service connection for narcolepsy.

In June 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In December 2010, the Board reopened the claim of entitlement to service connection for narcolepsy and remanded it for further development.

The January 2011 VA examination report shows a diagnosis of obstructive sleep apnea.  The RO should contact the Veteran to see if he wants to file a claim of entitlement to service connection for sleep apnea.

The issues of entitlement to an increased rating for hypertension and entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Narcolepsy was not present in service or manifested within one year after the Veteran's final separation from service in July 1983, and is not otherwise related to his periods of military service.


CONCLUSION OF LAW

Narcolepsy was not incurred in or aggravated by service, and narcolepsy may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2007 and December 2010 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in November 2007.  This claim was readjudicated in a supplemental statement of the case issued in April 2011.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service, military retiree, and VA treatment records along with his service personnel records.  The claimant submitted some private treatment records, a statement from a private psychologist, and medical treatise information.  Pursuant to the December 2010 remand, the appellant underwent a VA examination by a physician in January 2011.  Also, pursuant to the remand, VA asked the claimant in a December 2010 correspondence to identify all treatment for his narcolepsy since May 2009.  The Veteran did not identify any treatment since May 2009 but did submit a November 2000 private polysomnogram report.  Therefore, VA complied with the directives of the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as other organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The United States Court of Appeals for Veterans Claims (the Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Subsequently, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

Analysis

In considering the current claim for service connection for narcolepsy, the Veteran has asserted that the presumption of soundness applies to his case.  Therefore, the Board will first consider whether the appellant's narcolepsy existed prior to each period of active service.  In this regard, the Board observes that there are no examination reports of record from the appellant's 1958, 1982, and 1983 entry to his three periods of active duty, respectively.  As such, no preexisting condition is noted upon the claimant's entry into his three periods of active service, and the presumption of soundness arises.  As such, the burden has shifted to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's narcolepsy was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran testified that a VA psychiatrist said that he had narcolepsy before he entered active service.  Hearing transcript, page 17.  A lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Therefore, the appellant's testimony about what a VA psychiatrist purportedly said is not competent medical evidence of narcolepsy pre-existing his first period of active service.  Moreover, the VA mental disorders examination reports do not support his assertion.  The November 2006 VA mental disorders examination report reflects that narcolepsy had been diagnosed and that the claimant reported that "even as a child he experienced same similar feelings of lack of energy and difficulty concentrating."  November 2006 VA mental disorders examination report, page 1.  The examiner added that the Veteran gave "a rather lengthy history of suffering from significant symptoms of ... what appears to be narcolepsy since he was a child."  Id. at page 3.  The May 2009 VA mental disorders examination report reflects that that examiner did not render any opinion on whether the appellant's narcolepsy pre-existed his first or any period of active service.

In this case, the Board finds that the presumption of soundness has not been rebutted for all periods of active service.  The "clear and unmistakable" standard is a high one.  

Although the November 2006 VA examiner stated that based the Veteran's reporting of childhood symptomatology, it "appears" that he had narcolepsy since he was child, that opinion is speculative because of the examiner's use of the term "appears."  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

There is no recorded evidence from the time surrounding the Veteran's actual entry to active duty that gives any indication that he had narcolepsy that pre-existed his any of his three periods of active service.  In fact, the Veteran reported on a June 1964 Report of Medical History that he did not have frequent trouble sleeping.  Moreover, a copy of a Naval Reserve Officers Training Corps (ROTC) physical examination report, which has an illegible date, reflects that the neurological examination was normal.  The appellant reported starting at age 39 (he was born in October 1936), meaning in 1975 or 1976, that he had seldom insomnia, morning tiredness, and easy fatigability.  Narcolepsy, however, was not diagnosed during the first or second period of active service or during the periods he was a veteran - between his first and second periods of active service and between his second and third periods of active service.  As there is a lack of contemporaneous medical evidence clearly and unmistakably indicating that the Veteran had narcolepsy at the times he entered his three periods of active duty, the presumption of soundness has not been rebutted.  The Board finds that the Veteran's narcolepsy did not pre-exist his three periods of active duty.

The Board has reviewed the service, military retiree, VA, and private treatment records; the VA examination reports; and the June 2010 statement of Dr. Spencer.  After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence shows that narcolepsy was not demonstrated in-service, that narcolepsy was not compensably disabling within a year of separation from any period of active duty; and there is no nexus between narcolepsy and service.  Moreover, the Board finds the preponderance of the most probative and competent evidence shows that there is no continuity of narcolepsy symptomatology since separation from active duty.

Turning to the Veteran's service treatment records, reports of service medical examinations from June 1964, October 1968, September 1972, October 1975, November 1976, October 1977, and June 1982 all indicate that the Veteran was neurologically normal.  Separation examination reports from September 1978 and June 1983 also show that the appellant was neurologically normal.  Additionally, none of the service infirmary records mention any signs or symptoms of narcolepsy.  While the claimant reported starting at age 39 (he was born in October 1936), meaning in 1975 or 1976, that he had seldom insomnia, morning tiredness, and easy fatigability, narcolepsy was not diagnosed or manifested during any period of active service.  Thus, the Veteran's service treatment records are negative for any diagnoses of narcolepsy, and the service treatment records other than the reporting of symptomatology do not support his claim for service connection.

The Board further observes that a December 1983 VA examination report contains no complaints or diagnoses of narcolepsy.

The record arguably contains two conflicting medical nexus opinions - the June 2010 statement of Dr. Spencer and the January 2011 VA examination report.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Court has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

In the June 2010 statement, Dr. Spencer, Ph.D and PsyD, the Veteran's treating psychologist, stated that his "report of his depression were (sic) service connected due to [among other things] narcolepsy."  Therefore, this psychologist intimated that the appellant's narcolepsy began during active service.  Dr. Spencer did not indicate that he reviewed the Veteran's claims file.  This psychologist did not provide any clinical evidence to support the basis of his opinion.  Black, 5 Vet. App. At 180.  Furthermore, Dr. Spencer is a psychologist and not a physician, and he does not have any expertise in neurology.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  

On the other hand, the January 2011 VA examiner, a physician, opined that the narcolepsy was not caused by or related to the Veteran's military service.  The examiner noted that the service treatment records, including the June 1983 separation examination report, were silent for narcolepsy.  The examiner indicated that the June 1982 physical examination and June 1983 separation examination reports did not contain a diagnosis of narcolepsy and that the Veteran at the time of the June 1982 physical examination denied any history of frequent trouble sleeping.  Notably, the January 2011 VA examiner reviewed the claims file and was aware of the appellant's service treatment records and the post-service treatment records showing that narcolepsy was diagnosed four years after active service.  Dr. Spenser did not mention in his statement either service treatment records or private treatment records showing the post-service diagnosis of narcolepsy.  Thus, there is no evidence that Dr. Spenser reviewed all of the evidence.  Therefore, because the opinion was based on consideration of all of the evidence of record, the VA examiner's opinion will be given more weight.

The Board has reviewed the Internet printouts submitted by the Veteran relating to Inderal, which he used in the early 1980s to treat his service-connected hypertension, and side effects of insomnia, lassitude, and fatigue.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'".  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  As the submitted articles are not specific to the Veteran, the Board finds them to be of minimal persuasive value regarding his specific claim.

As for continuity of symptomatology, the appellant claims that he has had symptomatology of insomnia, morning tiredness, and easy fatigability since active service.  He submitted a November 2005 statement of a fellow veteran who reported that the appellant had a history of falling asleep during training lectures.  The claimant and his fellow veteran are competent to report this symptomatology and the Board finds them credible.  That said, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this case, the Board gives the great weight to the January 2011 VA examiner's opinion who in essence rejected this reporting of continuity of narcolepsy symptomatology by opining that the narcolepsy was not related to service.

The only other evidence linking narcolepsy to service is the statements and testimony of the Veteran.  Narcolepsy is a disability for which lay evidence of etiology or continuity of symptomatology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is not competent to render an opinion on the etiology of narcolepsy.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Service connection for narcolepsy is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


